MEMORANDUM **
Federal prisoner Rueben-AIbert Reynosa appeals pro se the district court’s dismissal of his 28 U.S.C. § 2241 habeas petition challenging his conviction and sentence following a guilty plea to unarmed bank robbery, in violation of 18 U.S.C. § 2113(a), aiding and abetting, in violation of 18 U.S.C. § 2, and conspiracy to commit bank robbery, in violation of 18 U.S.C. § 371. We have jurisdiction pursuant to 28 U.S.C. § 2253, review de novo the district court’s denial of a § 2241 petition, Moore v. Reno, 185 F.3d 1054 (9th Cir.1999) (per curiam), and affirm.
Reynosa contends the district court erred by dismissing his § 2241 petition because he can no longer file a timely § 2255 motion, and the one-year statute of limitations under 28 U.S.C. § 2244(d) renders 28 U.S.C. § 2255 an inadequate and ineffective remedy to test the legality of his detention. Reynosa also contends that the district court lacked subject matter jurisdiction with respect to his underlying offense. Because Reynosa’s procedural contention is without merit, we need not consider his jurisdictional contention.
Reynosa’s inability to bring a motion under § 2255 because of the statute of limitations, does not render that remedy inadequate or ineffective. See United States v. Garcia, 210 F.3d 1058, 1060 (9th Cir .2000) (applying statute of limitations to federal prisoners); Moore, 185 F.3d at 1055. Reynosa neither appealed his conviction and sentence nor filed a section 2255 motion within the applicable one-year time period. The district court’s dismissal of Reynosa’s petition therefore was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.